BY THE COURT.
Counsel have urged that the court lay down some rule for determining when a case of manufacturing liquor has been made. Obviously that is impossible. The circumstances tending to show the manufacture of liquor will vary in every case tried.
No question is made that in the instant case the defendant was armed with all the tools and supplies necessary to manufacture whiskey. It is only claimed that there is no proof that he had at the time of his arrest manufactured any of the product. The testimony did, however, .show that he had in his possession a large quantity of moonshine whiskey, and the evidence tended to show that it had been recently bottled. The evidence further showed that a still was set up, ready for use at any time, and that the still had been used. The testimony further shows that there was not only mash ready for use but that there was mash in some of the bottles “that had just been run recently,” and other testimony indicated that there were bags of used mash found on the premises. Certainly this testi-money tended to show recent manufacture, and when the defendant failed to take the stand the jury were entitled to- add to the weight of this testimony the inference of guilt resulting from his refusal to explain the circumstances thus indicating his guilt.
(Middleton, PJ., and Thomas, J., concur.)